BARRON, Judge.
Petitioner appeals from the denial of a petition for writ of error coram nobis by the Circuit Court of Marshall County on October 12, 1981.
Petitioner had sought to challenge his pleas of guilty on April 29, 1975, to two charges of forgery and one charge of grand larceny (for which he received sentences totaling twelve years) on the grounds that his court-appointed attorney did not adequately represent him and exerted improper pressure on him to plead guilty.
The Circuit Court, on its own motion and without a hearing on the merits, denied the petition.
The order of the Circuit Court denying the petition is hereby reversed and the cause is remanded with directions in compliance with Ellison v. State, 406 So.2d 439 (Ala.Cr.App.1981).
REVERSED AND REMANDED WITH DIRECTIONS
All the Judges concur.